                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 DONNA M. WITTIG, ESQ.
                                                             2   Nevada Bar No. 11015
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for Bank of America, N.A.
                                                             7
                                                                                               UNITED STATES DISTRICT COURT
                                                             8
                                                                                                       DISTRICT OF NEVADA
                                                             9

                                                            10   BANK OF AMERICA, N.A.,                               Case No.: 2:17-cv-01625-RFB-NJK
                                                            11                                 Plaintiff,               SUPPLEMENTAL ORDER ON
                                                                                                                       ORDER SUMMARY JUDGMENT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.                                                           MOTIONS
                      LAS VEGAS, NEVADA 89134




                                                            13   SOMERSET        PARK HOMEOWNERS
AKERMAN LLP




                                                                 ASSOCIATION; SUZANNAH R. NOONAN
                                                            14   IRA, LLC; and NEVADA ASSOCIATION
                                                                 SERVICES, INC.,
                                                            15
                                                                                               Defendants.
                                                            16

                                                            17            Plaintiff Bank of America, N.A. (BANA) moved for summary judgment (ECF No. 33),
                                                            18   defendant Suzannah R. Noonan IRA, LLC (Noonan) moved to dismiss the complaint for lack of
                                                            19   diversity jurisdiction (ECF No. 34) and also moved for summary judgment (ECF No. 35). The
                                                            20   Court grants BANA's motion on its first claim and declares that the deed of trust continues to
                                                            21   encumber the property located at 513 Kristin Lane, Henderson, NV 89015 despite the HOA
                                                            22   foreclosure sale at issue. Because the Court's holding is dispositive, the remaining claims are
                                                            23   dismissed. The Court denies Defendant's motions.
                                                            24            IT IS FURTHER ORDERED that the remaining claims in this matter are dismissed as moot
                                                            25   in light of the declaration the deed of trust continues to encumber the property, and this lawsuit is
                                                            26   fully and finally resolved.
                                                            27            IT IS FURTHER ORDERED AND ADJUDGED that for the reasons stated on the record at
                                                            28   the August 2, 2019 hearing in this matter, the Deed of Trust recorded in the Clark County Recorder's

                                                                                                                  1
                                                                 49719661;1
                                                             1   Office as Instrument Number 20070427-0005262 (Deed of Trust) was not extinguished by the

                                                             2   foreclosure of the lien held by Sommerset Park Homeowners Association reflected in the

                                                             3   Foreclosure Deed Upon Sale recorded in the Clark County Recorder's Office as Instrument Number

                                                             4   20140612-0001079.

                                                             5            IT IS FURTHER ORDERED AND ADJUDGED that Noonan's title to the property located

                                                             6   at 513 Kristin Lane, Henderson, Nevada 89015, APN 178-01-612-020 and more particularly

                                                             7   described as:

                                                             8                PARCEL 1:
                                                             9
                                                                              Lot 2 in Block 21 of Summerfield Village-Unit 2A as shown by map thereof on
                                                            10                file in Book 31 f Plats, page 79 and by Amended Plat of Summerfield Village
                                                                              Unit 2A, on file in Book 32 of Plats, Page 63 in the Office of the County
                                                            11                Recorded of Clark County, Nevada.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                              PARCEL 2:
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                              A non-exclusive easement for ingress and egress over that portion of
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                              Summerfield Village Unit 2A as set forth as "Private Drive, Common Area and
AKERMAN LLP




                                                            14                Public Utility Easement" on the Plat of said subdivision hereinabove shown.

                                                            15                PARCEL 3:

                                                            16                An exclusive use easement upon, over and across the Carport Parking Easement
                                                                              areas as provided under Article II, Section 3 of the Declaration of Covenants,
                                                            17                Conditions and Restrictions as recorded January 8, 1985 in Book 2045 as
                                                                              Document No. 2004992, Official Records, Records of Clark County, Nevada.
                                                            18   remains encumbered by the Deed of Trust.
                                                            19   ...
                                                            20   ...
                                                            21   ...
                                                            22   ...
                                                            23   ...
                                                            24   ...
                                                            25   ...
                                                            26   ...
                                                            27   ...
                                                            28

                                                                                                                   2
                                                                 49719661;1
                                                             1            The Court further finds that there is no basis to support the lis pendens in this case as Bank

                                                             2   has no existing interest in the Property. The lis pendens recorded against the Property in the Official

                                                             3   Records of the Clark County Recorder as Instrument Nos. 20160222-0000263 and 20170615-0000028

                                                             4   shall be expunged.

                                                             5

                                                             6                                                 IT IS SO ORDERED.

                                                             7

                                                             8                                                 RICHARD F. BOULWARE, II
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                             9
                                                                                                                      December 5, 2019
                                                                                                               DATED: _________________________________
                                                            10

                                                            11   Submitted by:
                                                                 AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 /s/ Donna M. Wittig
                      LAS VEGAS, NEVADA 89134




                                                            13   MELANIE D. MORGAN, ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 8215
                                                            14   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            15   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            16
                                                                 Attorneys for Bank of America, N.A.
                                                            17
                                                                 Approved as to Form and Content:
                                                            18   The Law Office of Mike Beede, PLLC
                                                            19
                                                                 /s/ Michael Beede
                                                            20   MICHAEL BEEDE, ESQ.
                                                                 Nevada Bar No. 13068
                                                            21   2470 St Rose Pkwy., Suite 307
                                                                 Henderson, Nevada 89074
                                                            22
                                                                 Attorneys for Suzannah R. Noonan IRA LLC
                                                            23
                                                                 Boyack Orme & Anthony
                                                            24

                                                            25   /s/ Patrick A. Orme
                                                                 PATRICK A. ORME, ESQ.
                                                            26   Nevada Bar No. 7853
                                                                 7432 W. Sahara Ave., Suite 101
                                                            27   Las Vegas, Nevada 89117
                                                            28   Attorneys for Somerset Park Homeowners Association
                                                                                                                    3
                                                                 49719661;1
